Citation Nr: 1222236	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  09-46 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, and if so whether the claim may be allowed.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder, and if so whether the claim may be allowed.

3.  Entitlement to an increased rating for service-connected bilateral latent hyperopia, loss of visual acuity, esotropia, with diplopia, currently evaluated as 30 percent disabling (hereinafter, eye disorder).  

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU). 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and P.R.


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to July 1981 and from September 1982 to November 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted an increased 30 percent evaluation for the Veteran's service-connected eye disorder effective February 29, 2008, denied entitlement to a TDIU, and reopened the Veteran's claims for service connection for depressive disorder claimed as secondary to service-connected disability and a left knee disorder and denied service connection for those disorders on the merits.  

The Veteran has articulated a new theory of entitlement to service connection for depression, in essence alleging that it may be due to or aggravated by service-connected disability.  This theory of entitlement was not previously considered by VA adjudicators.  A claim based on a new theory of entitlement is not a new claim, but constitutes a claim to reopen the previously denied claim.  Ashford v. Brown, 10 Vet. App. 120 (1997).  A new theory of causation for service connection for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim but rather should be regarded as a claim to reopen the previously denied claim, and if the evidence supporting the Veteran's new theory of causation constitutes new and material evidence, then VA must reopen the Veteran's claim.  See Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008); see also Robinson v. Peake, 21 Vet. App. 545, 550 (2008), citing Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd, 421 F.3d 426, 1346, 1349 (Fed. Cir. 2005) (noting that a final denial on one theory is a final denial on all theories).   

The RO reopened the Veteran's claims for service connection for depressive and left knee disorders.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish jurisdiction to review the merits of the previously denied claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  

In June 2011, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge at the RO in St. Petersburg, Florida.  A transcript of this hearing is associated with the claims folder.  Additional evidence was submitted at the hearing, accompanied by a waiver of initial RO consideration.  This evidence will be considered by the Board in adjudicating this appeal.  See 38 C.F.R. § 20.1304 (2011).  

The issue of entitlement to service connection for depression has been recharacterized to service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim). 

Review of the Veteran's electronic claims folder in the Virtual VA paperless claims processing system did not reveal any information or evidence pertinent to the present appeal.  

The issues of entitlement to an increased rating for an eye disorder, currently evaluated as 30 percent disabling, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims to reopen previously denied claims of service connection for acquired psychiatric and left knee disorders, and to adjudicate those claims on the merits, has been accomplished.  

2.  The Veteran has been granted service connection for an eye disorder, contact dermatitis, hypertension, and bilateral hearing loss.

3.  Service connection for depression was denied by rating actions of May 2000 and May 2001.  It was noted that there was no evidence that a chronic psychiatric condition was incurred in or aggravated by military service.  The appellant was notified and no appeal followed.

4.  Evidence associated with the file since the May 2001 denial is not cumulative or redundant of previously reviewed evidence, and relates to previously unestablished facts.  Specifically, the Veteran underwent a VA mental disorders examination in September 2008 and he has submitted a September 2011 statement from a VA mental health provider and additional lay statements and testimony.  

5.  Service connection for residuals of a twist injury of the left knee was denied by February 1986 rating action.  It was noted that the Veteran did not have a chronic left knee disability that was incurred in or due to military service.  The appellant was notified and no appeal followed.  

6.  Evidence associated with the file since the February 1986 denial is not cumulative or redundant of previously reviewed evidence, and relates to previously unestablished facts.  Specifically, the Veteran underwent a VA joints examination pertaining to his left knee in November 2009 and he has submitted additional medical treatment notes and lay statements and testimony. 

7.  The Veteran's acquired psychiatric disorder was not incurred during active service and preponderance of the competent medical evidence shows that it is not related to service or service-connected disability.

8.  The preponderance of the competent medical evidence shows that patellofemoral syndrome of the Veteran's left knee is not related to active service or to any left knee injury sustained therein.  


CONCLUSIONS OF LAW

1.  The May 2001 rating action denying service connection for depression is final.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105; 38 C.F.R. §§ 3.104, 20.1103 (2011).

2.  Since entry of the decision in May 2001, new and material evidence has been received by VA with which to reopen a previously denied claim for service connection for depression.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2011).  

3.  The February 1986 rating action denying service connection for residuals of a twist injury of the left knee is final.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105; 38 C.F.R. §§ 3.104, 20.1103 (2011).

4.  Since entry of the decision in February 1986, new and material evidence has been received by VA with which to reopen a previously denied claim for service connection for a left knee disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2011).  

5.  An acquired psychiatric disorder was not incurred in or aggravated by active service, may not be presumed to have been incurred or aggravated therein, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1116, 1131, 1133, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

6.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011), redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim:  Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a May 2008 pre-adjudication letter, the Veteran was provided notice regarding reopening his claims for service connection for a left knee disorder and depression.  The May 2008 letter advised the Veteran that his claim for service connection for a left knee disorder was previously denied in an unappealed February 1986 decision because there was no medical evidence of a current left knee disorder upon VA examination.  The letter also advised the Veteran that his claim for residuals of depression was previously denied in an unappealed May 2001 decision because there was no record of diagnosis or treatment referable to any chronic mental disorder.  He was advised that evidence submitted must relate to those facts.  The May 2008 letter also provided notice regarding what information and evidence is needed to substantiate his claim for service connection, what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The May 2008 letter further advised the Veteran how disability evaluations and effective dates are assigned and the type of evidence which impacts those determinations.  In a November 2008 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection for depression secondary to service-connected disability.  The claims were last readjudicated in June 2010.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment and personnel records, VA treatment records, private treatment records, records from the Social Security Administration, and lay statements and testimony of the Veteran.  In addition, the Veteran was afforded a VA examinations for his left knee in January 1986 and January 2009, and for mental disorders in July 1999 and September 2008.  38 C.F.R. § 3.159(c) (4) (2011).  Those examinations are adequate to allow proper adjudication of the issues on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and considered the full history of the claimed disabilities, to include the Veteran's reported history of the claimed disabilities.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Analysis

New and material evidence to re-open a claim of service connection for an acquired psychiatric disorder and a left knee disorder 

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder due to service-connected disability and for a left knee disorder due to left knee injuries sustained during service.  

The Board observes that the Veteran's claim for service connection for depression was previously considered and denied by the RO in a May 2001 rating decision.  The claim for service connection for a left knee disorder was previously considered and denied in a February 1986 rating decision.  The Veteran did not appeal those determinations.  In general, a rating decision that is not timely appealed is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claims in this case, new and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

Regarding the Veteran's claim to reopen a claim for service connection for an acquired psychiatric disorder, as noted above, at the time of the original rating decision in May 2001, there was no record of diagnosis or treatment referable to any chronic mental disorder.  Evidence received since the May 2001 decision includes mental health treatment records showing mental health diagnoses and treatment for mood disorder due to general medical condition (eye disorder), insomnia, and anxiety disorder not otherwise specified and a September 2008 VA mental disorders examination showing a diagnosis of chronic adjustment disorder with depression and anxiety.  In addition, statements and testimony of the Veteran have newly asserted that an acquired psychiatric disorder is secondary to service-connected disability.  

This evidence noted above is certainly new, in that it was not previously of record.  The evidence is material in that it demonstrates that the Veteran has been diagnosed and treated for an acquired psychiatric disorder that may be related to service-connected disability.  As previously noted, the credibility of such evidence is presumed for the purpose of reopening a claim.  Such evidence raises a reasonable possibility of substantiating the claim.  The additional evidence is neither cumulative nor redundant and relates to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for depression.

Regarding the Veteran's claim to reopen a claim for service connection for a left knee disorder, as noted above, at the time of the original rating decision in February 1986, there was no evidence of a current left knee disorder upon VA examination.  Evidence received since the February 1986 rating decision includes a January 2009 VA examination showing a diagnosis of patellofemoral syndrome of the left knee.  

This evidence noted above is certainly new, in that it was not previously of record.  The evidence is material in that it demonstrates that the Veteran now has a current left knee disorder that may be related to injuries of his left knee that are documented in his service-treatment records.  

As previously noted, the credibility of such evidence is presumed for the purpose of reopening a claim.  Such evidence raises a reasonable possibility of substantiating the claim.  The additional evidence is neither cumulative nor redundant and relates to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a left knee disorder.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a);  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(a) (2011).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995). 

Moreover, where a veteran who served continuously for ninety (90) days or more during a period of war develops certain chronic disorders, such as psychosis and arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 




Service connection for an acquired psychiatric disorder 

The Veteran does not assert, nor does the evidence suggest, that an acquired psychiatric disorder developed during service.  Rather, the Veteran asserts an acquired psychiatric disorder developed following separation due to service-connected disability.  

Post-service treatment records show that in October 1998 the Veteran complained of musculoskeletal pain and he was nervous, easily annoyed, and worrying got him down.  He was diagnosed with stress disorder with depression and conversion.  In December 1998, a private treatment note showed diagnoses of depression, anxiety and chronic pain disorder following complaints of anxiety, shakiness, and depression.  A psychiatric evaluation was recommended.  In January 1999, the Veteran complained of rage reactions, depression and anxiety.  In February 1999, the Veteran complained of depression, anxiety, and anger.  

VA Treatment notes show that in December 1997 the Veteran was diagnosed with major depression following complaints of feeling depressed due to losing his job and having to start over.  In January 1998, the Veteran felt stressed due to his disability claims.  In March 1998, the Veteran complained of ongoing depression and vague suicidal thoughts.  He was advised that he needed goals and direction rather than complaining each session without going in a direction and spinning his wheels.  When vocational rehabilitation was suggested as a way to spend his time, the Veteran stated that he was there to get help and restart his life and that the VA mental health provider must help him without he himself having to do anything.  He requested that the mental health provider write him a letter for long term disability.  The provider stated that it appeared that the Veteran's main motivation in receiving VA mental health treatment was for validation of need for disability.  In February 1999, the Veteran reportedly lost his job and complained of anxiety attacks, anger, and depression.  He reportedly wrote a letter to management indicating that he was being treated unfairly which was mistakenly treated as a resignation letter.  He wanted to hurt the people who terminated him from his last job.  He requested help in dealing with multiple ongoing claims for disability with social security, disability insurance, and from a past auto accident.  In December 1999, the Veteran was tense, depressed, in constant pain, and trying to hold himself in control.  The diagnostic impression was major depression.  

In July 1999, the Veteran underwent a VA mental disorders examination.  He thought that the military was going to be his career.  He stated that he did well at first but started having problems with anxiety, high blood pressure, and migraine headaches which got to the point that he was no longer able to do his duties and he was discharged which he had difficulty responding to.  Review of the Veteran's service treatment records revealed a history of alcoholism during service for which the Veteran was sent to Alcoholics Anonymous.  Alcohol dependence reportedly became more severe following discharge and resulted in multiple rehabilitations.  The Veteran felt he was self-medicating his depressive symptoms with alcohol.  A history of cocaine use and treatment for a substance induced mood disorder was also noted during service.  The Veteran was depressed due to alcohol dependence which caused him to fall into a depressive state.  Since discharge, the Veteran reportedly worked multiple jobs, his longest being a 4 year stent as an orthotics technician.  He reportedly lost that job 2 years prior due to increased stress and migraine headaches secondary to stress.  His past medical history was significant for hypertension, migraine headaches, eczema, and impaired hearing.  The Veteran reportedly shot himself in the leg in May 1999 and it was by accident and not in any way related to suicidal or homicidal ideation.  

Following a review of the record and an interview of the Veteran in July 1999, the examiner stated that there were some depressive symptoms but not enough to meet the DSM IV criteria for major depressive disorder.  Although he had been treated for depression in the past, it was depressive disorder induced by alcohol use.  The examiner diagnosed depressive disorder not otherwise specified and stated that it was unclear if such diagnosis was due to chronic medical ailments or to his financial and social situation.  Although the Veteran was prescribed medication by a private psychiatrist, it was more for assistance with sleep than for anti depressive therapy.  The examiner stated that the Veteran did have chronic pain that could be contributing to his depressive symptoms.  

In March 2008, the Veteran expressed desire to deal with anxiety and anger related to potential to lose his career due to vision problems.  A VA mental health consultation revealed complaints of difficulty sleeping and worry about losing his vision.  The Veteran stated that he needed binocular vision for his current job and he knew he had to quit working due to progressive neuromuscular degeneration of his eye.  The Veteran stated that he began seeking mental health treatment in 1998 when he was diagnosed with his eye disability.  Diagnoses included mood disorder due to general medical condition and adjustment disorder.  

In September 2008, the Veteran underwent a VA mental disorders examination.  Following an extensive review of the claims folder, including citation to numerous private and VA treatment records, and an interview of the Veteran, the examiner opined that the Veteran's previously diagnosed depression secondary to general medical condition (eyesight) is not due to or a result of military service.  The examiner stated that his review of the record revealed numerous inconsistencies between the Veteran's subjective presentation and medical physiological diagnostic criteria and symptomatology.  Regarding his service-connected eye disorder, the examiner noted that the Veteran presented for this examination with patch over his left eye and stated, "they took my eye from me on Friday."  When questioned, he said that there was nothing that could be done for him because he was losing his eye sight.  Such response was said to be a misinterpretation or overstatement.  Indeed, the Veteran was escorted to his eye doctor to clarify his misconceptions.  Nevertheless, after the issues were addressed and he was told that he was not losing his vision (acuity 20/25), he proceeded to ambulatory care and stated that he was losing his eyesight.  Similarly, while the Veteran stated that he was close to losing his job due to vision, when he was asked for clarification, he stated that his employer was unaware of his vision problems.  The examiner noted that "HE" feels that because he is not 100 percent, he should not continue to work.  He reported doing target practice with one eye closed (traditional practice for anyone) and being able to shoot better than 90 percent of others, however, he felt though he had never had to draw his weapon nor been in any situation that came close to doing this, "tomorrow I may have to."  

The September 2008 examiner noted that in the past, the Veteran was diagnosed with conversion disorder which is when symptoms are not intentionally produced or feigned and produce significant distress or impairment (i.e., double vision).  Conversion disorder functions to reduce anxiety and shift the issue from one psychological distress to a physical explanation and can function to derive secondary gain from either a monetary source (VA, Social Security) or by allowing the claimant to assume the sick role as opposed to the caretaker role.  A diagnosis of such disorder is made when a medical examination does not support the claimed problems and where there is a history of other somatic complaints.  In factitious disorders ,the goal is to assume the sick role.  In malingering, there are more obvious goals of financial compensation and avoidance of duty (i.e., while on active duty the Veteran stopped KP duty and was deemed not sub assignment worthy; post military work record indicates workman's compensation and failure to maintain jobs due to claims of medical symptoms that were not supported by the findings and requests for a disability letter from civilian and VA evaluators).  The examiner stated that because it appear that the Veteran is a poor historian and given the extensive indications of inconsistent medical reporting, there is enough evidence to suggest that the Veteran is manifesting strong signs of malingering.  Though the Veteran has panic attacks and reports depression, he continuously exaggerates or confabulates the results of his exams to multiple follow on providers even when attempts are made to clarify his diagnoses and prognosis and to review courses of treatment.  The examiner stated that the Veteran appeared to be extremely needy and has made numerous attempts to assume the sick role.  He exhibits poor boundaries and lack of awareness of his own behaviors and appears to manipulate the truth to suit his purposes.  It was noted that the Veteran does not engage in therapy for appropriate support to help him develop coping skills and help "HIM" make changes.  His personal response style is a significant factor in his ability to deal with stress and limits his ability to effectively cope with life's demands.  

The examiner stated that although the Veteran has depression that has been noted to be secondary to a medical condition, according to the DSM IV, depression must be due to the direct physiological effects of the general medical condition which the examiner stated was not present in his situation.  Thus, a diagnosis of chronic adjustment disorder with depression and anxiety is the appropriate diagnosis.  The examiner stated that the Veteran's poor coping skills may lead to an escalation of depression and anxiety and it is likely that this may in fact increase the production or intensity of physical symptoms, not the other way around.  In the examiner's opinion, there is enough evaluative material to confirm a diagnosis of malingering for financial gain based on the Veteran's own statements and medical findings by multiple providers and the Veteran's behavioral timing responses to the examinations of record.  Finally, the examiner stated that it is possible to have a valid mental health disorder and still be malingering.  

In January 2009 a VA treatment note shows that the Veteran was unable to function due to termination/disqualification from his job doing security due to vision problems.  He stated that he was in good mental health until he began having vision problems.  Diagnosis was mood disorder due to general medical condition (neuromuscular degeneration: Accommodative esotropia). 

In June 2011, the Veteran provided testimony at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  The Veteran testified that he initially sought mental health treatment for depression due to his eye disorder approximately 3 and a half years prior.  Thereafter, he stated that he initially sought VA mental health treatment 12 years prior when he lost his job as an orthotics technician due to vision problems.  The Veteran stated that his inability to work and drive due to vision problems have resulted in depression.

The Veteran does not contend, and the medical evidence of record does not show, that the current acquired psychiatric disorder was present during or is otherwise related to any incident of active service.  Post-service VA treatment records reflect that the Veteran was not diagnosed with any mental disorder until 1998, more than 10 years following his discharge from active service.  Moreover, neither the July 1999 examiner nor the September 2008 examiner related any mental disorder to any incident of the Veteran's active service.  Accordingly, the Board finds that service connection for an acquired psychiatric disorder is not warranted on a direct basis.  

Regarding service connection for an acquired psychiatric disorder as secondary to service-connected disability, VA treatment records do show a diagnosis of a mood disorder due to his general medical condition and do state or suggest that vision problems exacerbate his anxiety and depression.  However, such records are written by numerous mental health providers who did not review the Veteran's claims file and the complete and corresponding psychiatric and medical history.  Thus, the Board finds that such records and opinions were not based on a full understanding of the facts of the case and are of reduced probative value.  See e.g. Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a medical opinion based upon an inaccurate factual premise is not probative); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions). 

In contrast, upon undergoing a VA examination in September 2008 for the purpose of determining whether the Veteran has a mental disorder due to or aggravated by service-connected disability, the examiner, a licensed clinical psychologist, acknowledged that the Veteran had been diagnosed with mental disorders secondary to his medical condition.  However, the examiner stated that according to the DSM-IV, the mental disorder must be due to the direct physiological effects of the general medical condition which he stated was not present in the Veteran's case.  Accordingly, the examiner stated that chronic adjustment disorder with depression and anxiety is the appropriate diagnosis.  The examiner stated that the Veteran's poor coping skills may lead to an escalation of depression and anxiety which likely may increased the production and intensity of physical symptoms as opposed to physical symptoms increasing mental symptoms.  The Board finds that the September 2008 examiner has provided the most probative evidence of record with respect to the Veteran's acquired psychiatric disorder.  Significantly, prior to rendering a medical opinion, the September 2008 examiner reviewed the claims file along with the medical evidence of record and the Veteran's complete psychiatric and medical history.  Moreover, the September 2008 examiner provided extensive reasons and bases for the opinion rendered a well reasoned and medically sound analysis of the evidence.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases). 

To the extent that the Veteran himself believes that there is a medical nexus between his acquired psychiatric disability and service-connected disability, it is now well established that lay persons without medical training, such as the Veteran and his representative, are not competent to opine on matters requiring medical expertise, such as the etiology of an acquired psychiatric disorder.  38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

In sum, the Board finds that the preponderance of the competent and probative evidence indicates that the Veteran's acquired psychiatric disorder was not shown in service or for many years thereafter, and has not been shown by competent medical evidence to be etiologically related to any incident of active service or to be proximately due to, the result of, or aggravated by the Veteran's service-connected disability.  Accordingly, service connection for an acquired psychiatric disorder is not warranted on any basis. 

Entitlement to service connection for a left knee disorder

The Veteran asserts that he is entitled to service connection for a left knee disorder due to injuries sustained to his left knee during service.  

The Veteran's service treatment records show that he sustained a twist injury of his left knee in May 1984.  The left knee became swollen and ice was applied.  Physical examination of the left knee on the following day was negative for edema, effusion, dislocation, or deformity.  An x-ray examination was not indicated.  The Veteran was diagnosed with a left knee strain and placed on bed rest for 72 hours.  In August 1984, the Veteran complained that his left knee was giving way and swelling with overuse.  Physical examination was significant for a positive apprehension sign of the medical facet.  X-ray examination was normal.  The Veteran was diagnosed with a left knee strain and chondromalacia of the medial facet.  

Upon undergoing a VA examination in February 1986, the Veteran stated that he twisted his left knee during service while bowling.  Physical examination of the left knee was negative for tenderness, deformities, tremors, twitching, or muscle atrophy.  X-ray examination was negative for any significant abnormality.  The examiner diagnosed a left knee injury and did not provide an etiological opinion.

Post-service private treatment notes dating from 1989 to 1999 show that the Veteran was involved in motor vehicle accidents that resulted in pain in his neck and upper and low back.  In September 1998, a history of chronic low back pain was noted and the Veteran complained of painfully swollen joints, frequent stiffness and soreness in his muscles and joints, arthritis, and leg cramps.  A musculoskeletal examination revealed a normal gait and station and strength in the lower extremities was normal.  There were no diagnosis pertaining to the left knee.  In October 1998, the Veteran described stiff and sore muscles and arthritis-like pain, and difficulty with ambulation secondary to low back pain from involvement in 2 motor vehicle accidents.

Private treatment records received from the Social Security Administration show that the Veteran sought treatment in March 2008 for neck and back pain after an elevator dropped 4 floors while working as a security guard.  In September 2008, upon undergoing an Independent Medical Examination, the Veteran reported a left knee injury occurred on March 2, 2008 when he was in an elevator that fell from the second floor to the first floor.  MRI examination of the left knee in June 2008 revealed multi compartment arthritis with mild tenosynovitis of the popliteal tendon.  

In January 2009, the Veteran underwent a VA joints examination for the claimed left knee disorder.  On this occasion, a twist injury of the left knee was noted upon descending a ladder in a submarine during service.  The Veteran reportedly underwent an arthroscopy of the left knee in 2001 due to a meniscus tear.  X-ray examination of the left knee in January 2009 revealed slight narrowing of the patellofemoral joint.  The examiner diagnosed chondromalacia of the patellofemoral joint of the left knee and stated that the Veteran's weight of 318 pounds put a tremendous strain on his patellofemoral joint when ambulating stairs.  The examiner opined that the Veteran's current left knee pain is not caused by his fall and twist injury during service 24 years prior.  The examiner stated that the left knee injury during service 24 years ago would not have caused the patellofemoral joint chondromalacia pain that he now has when ambulating stairs.  The examiner stated that the Veteran did not complain of medial joint pain where he had the prior medial meniscus problem and the joint was not narrowed with arthritis despite his excessive weight.  

Despite evidence to the contrary, at the June 2011 Travel Board hearing, the Veteran testified that he had not sustained any left knee injury following discharge from active service.  He stated that he has experienced left knee pain continuously since service, however, he did not seek medical treatment for left knee pain until approximately 1992 or 1993.  

Following review of the record, the Board finds that service connection for a left knee disorder has not been established.  Although the Veteran's service treatment records do show a twist injury of the left knee during service, a VA examination in February 1986 revealed normal physical examination of the left knee.  In addition, despite the Veteran's testimony that he suffered from chronic knee pain since service for which he did not seek medical treatment for because he self medicated his pain with alcohol, post-service private treatment records do show that he sought treatment for musculoskeletal and joint pain without any mention or specific complaints pertaining to the left knee.  Significantly, despite the Veteran's denial of any post-service left knee injury, the record contains no diagnosis pertaining to the left knee until September 2008 when the Veteran reported injury of his left knee when he was riding in an elevator that fell between 1 and 4 floors.  The Veteran has not submitted any treatment records to the contrary, nor has he identified any records which VA could obtain showing a diagnosis of a left knee disorder prior to 2008.  In addition, there is no evidence suggesting a link between the Veteran's current left knee disorder and service.  Indeed, the only evidence supporting the Veteran's claims consists of his and his representative's statements that his current left knee disorder is due to a left knee injury during service.  To the extent that the Veteran himself believes that there is a medical nexus between his currently left knee disorder and a left knee injury during service, it is now well established that lay persons without medical training, such as the Veteran and his representative, are not competent to opine on matters requiring medical expertise, such as the etiology of a knee disorder.  38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

In sum, the Board finds that the preponderance of the competent and probative evidence indicates that the Veteran did not have a chronic left knee disorder during service and his left knee disorder was not present during service or for many years thereafter, and it has not been shown by competent medical evidence to be etiologically related to any incident of active service.  Accordingly, service connection for the Veteran's left knee disorder not warranted on any basis.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, service connection for an acquired psychiatric disorder and a left knee disorder is denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990) 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left knee disorder is reopened.  

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  

Entitlement to service connection for a left knee disorder is denied.

Entitlement to service connection for an acquired psychiatric disorder is denied.


REMAND

Review of the record demonstrates that the Veteran's most recent VA examination concerning his service-connected eye disorder and the applicable rating criteria pertaining to that disorder is dated September 2008, more than 3 years ago.  It is essentially indicated that the disorder may have worsened since that examination.  To ensure that the record reflects the current severity of the Veteran's service-connected eye disability on appeal, a more contemporaneous examination is warranted, with findings responsive to all applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Accordingly, upon remand, the Veteran should be afforded an additional VA examination for his service-connected eye disability.  

In addition, the Veteran asserts that he is entitled to a TDIU based upon service-connected disability.  Review of the record shows that in March 2009, the Veteran reported that he was disabled due to back pain.  In addition, records received from the Social Security Administration (SSA) reveal that agency found that the Veteran was too disabled to work since June 2, 2008 due to a primary diagnosis of "other circulatory disease."  In November 2009, a statement from a past co-worker, Dr. S.S., stated that the Veteran was no longer working due to injuries that happened while on post.  In September 2011, a statement received from the Veteran's VA psychiatrist suggested that the Veteran was unable to work due to great stress from the chronicity of his vision problems which have exacerbated his depression and anxiety.  She opined that the Veteran's chronic mental health diagnosis, as well as medical diagnosis, has made the Veteran permanently disabled and unemployable at that time.  However, service connection is currently only in effect for an eye disorder of latent hyperopia, loss of visual acuity, and esotropia with diplopia (30 percent) contact dermatitis (30 percent), hypertension (10 percent), and bilateral hearing loss (noncompensable).  The Veteran's combined evaluation for compensation is 60 percent.  

In light of the above, the Board finds that a VA examination is necessary to determine the effect of the Veteran's service-connected disability on his ability maintain gainful employment.   

Additionally, prior to arranging for the VA examination, the RO/AMC should obtain any relevant outstanding records of VA treatment, along with any other outstanding records of relevant private treatment appropriately identified by the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for service-connected disability since February 2007.  After the Veteran has signed the appropriate releases, if any, those records should be obtained and associated with the claims folder.

All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO/AMC should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  All efforts to obtain these records should be documented in the claims file. 

2.  After all outstanding treatment records, if any, are associated with the claims file, the Veteran should be afforded a VA eye examination with a licensed optometrist or ophthalmologist to determine the current severity of his service-connected eye disabilities.  The claims file must be provided to the examiner prior to the examination and the examiner should indicate that he or she has reviewed the claims folder.  All indicated tests should be accomplished, and all clinical findings reported in detail.  All present and reported recurrent manifestations of the Veteran's bilateral latent hyperopia, loss of visual acuity and esotropia, with diplopia should be recorded.  If possible, the examiner is requested to comment as to whether subjective complaints are verified by objective clinical findings upon examination.

When examining visual acuity, the examiner should identify and discuss the disease, injury, or other pathologic process responsible for any visual impairment found.  Examination of visual acuity must include the central uncorrected and corrected visual acuity for distance and near vision using Snellen's test type or its equivalent.  

When examining visual fields, the examiner must use either Goldmann kinetic perimeter or automated perimetry using Humphrey Model 750, Octopus Model 101, or later versions of these perimetric devices with simulated kinetic Goldman testing capability.  The results must be recorded on a standard Goldman chart which must be included with the examination report.  The examiner must chart at least 16 meridians 22 1/2 degrees apart for each eye and indicate the Goldmann equivalent used.  If additional testing is necessary to evaluate visual fields, the additional testing must be conducted using either a tangent screen or a 30-degree threshold visual field with the Goldmann stimulus size and the examination report must then include tracing of either the tangent screen or of the 30-degree threshold visual field with the Goldmann III stimulus size.  

When examining muscle function, the examiner must use a Goldmann perimeter chart that identifies the four major quadrants (upward, downward, left and right lateral) and the central field (20 degrees or less).  The examiner must chart the areas of diplopia and include the plotted chart with the examination report.  The examiner should indicate whether the Veteran's diplopia is occasional, or correctable with spectacles, to include discussion of notation in the record that the Veteran is or was not a candidate for surgical treatment due to the inconsistency of estropia as noted in an August 2009 VA ophthalmology treatment note and whether it has since resolved.

Finally, the examiner is requested to evaluate and discuss any impairment that the eye disabilities have on the Veteran's occupational functioning and activities of daily living.

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed. 

3.  Schedule the Veteran for a VA examination for the purpose of determining the impact that his service-connected contact dermatitis (30 percent), hypertension (10 percent), and bilateral hearing loss (noncompensable) have on his ability to obtain and maintain substantially gainful employment.  The claims file must be made available prior to completion of the evaluation.  The examiner must annotate the examination report(s) to indicate review of pertinent evidence in the claims file.  The examiner should include a discussion of all functional impairment caused by service-connected disability, specifically as to how it would relate to appellant's ability to obtain or maintain employment, given his occupational experience and educational background.

The examiner should reconcile the opinion with all other clinical evidence of record.  A complete rationale should be provided for any opinion(s) expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.

4.  The RO/AMC should review the examination reports to ensure that they are in complete compliance with this remand.  If deficient in any manner, the RO/AMC must implement corrective procedures at once.

5.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issues remaining on appeal in light of all pertinent evidence and legal authority, to include consideration of all applicable diagnostic codes and whether "staged" ratings are warranted pursuant to Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

6.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a SSOC.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KELLI KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


